Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 15.

As to claim 1, the closest prior art of records, Yang et al., (US PUB 2012/0254484 hereinafter Yang), Pope et al., (US PAT 8,645,558 hereinafter Pope),  Craddock et el., (US PUB No. 2017/0317691 hereinafter Craddock), and Frantz et al., (US PUB 2012/0310991 hereinafter Frantz), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “responsive to receiving a first indication, arming, by an interconnect device, an event channel descriptor that causes an event that is noticed, “and causes the application thread”, when taken in the context of claims as a whole.  
Dependent claims 2 – 8 are allowed as they depend upon allowable independent claim.

As to claim 9, the closest prior art of records, Yang et al., (US PUB 2012/0254484 hereinafter Yang), Pope et al., (US PAT 8,645,558 hereinafter Pope), Craddock et el., (US PUB No. 2017/0317691 hereinafter Craddock), and Frantz et al., (US PUB 2012/0310991 hereinafter Frantz), taken alone or in combination do not specifically disclose or suggest the claimed recitations of claimed limitations “responsive to receiving a first indication, arm, by an interconnect device in the computing device, an event channel descriptor that causes an event that is noticed” and “causes the application thread”, when taken in the context of claims as a whole.  
  Dependent claims 10 – 14 are allowed as they depend upon allowable independent claim.
As to claim 15, the closest prior art of records, Yang et al., (US PUB 2012/0254484 hereinafter Yang), Pope et al., (US PAT 8,645,558 hereinafter Pope), Craddock et el., (US PUB No. 2017/0317691 hereinafter Craddock), and Frantz et al., (US PUB 2012/0310991 hereinafter Frantz), taken alone or in combination do not specifically disclose or suggest the claimed recitations of claimed limitations “responsive to receiving a first indication, arm, by an interconnect device in the apparatus, an event channel descriptor that causes an event that is noticed”, “causes the application thread”, and “responsive to noticing the event”, when taken in the context of claims as a whole.  
Dependent claims 16 – 20 are allowed as they depend upon allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Underwood, (US PUB 2020/0050478), disclose first and second mode of operations (title, abstract, figures para. 0031 – 0034, and 0037) and the indication to switch to second/protected mode (para. 0031 - 0034) based on descriptor/command streams (para. 0020, 0031 – 0034 and figure 1) 
Li, (US PUB 2014/0280709), discloses without receiving interrupt (para. 0008).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194